Motion by the appellant for reargument of an appeal from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated May 6, 1986, which was decided by decision and order (one paper) of this court dated May 18, 1987, or, in the alternative, for leave to appeal to the Court of Appeals from that decision and order.
Ordered that the motion is granted to the extent of (1) deleting from the second and third line of the last paragraph of the decision and order of this court dated May 18, 1987, the words "van, owned by Dominic Sarro’s business, which was in the process of being repaired”, and substituting therefor the *509words "family car owned by Dominic Sarro” and (2) deleting from the fourth line of the last paragraph the word "van” and substituting therefor the words "family car”; and it is further,
Ordered that the motion is otherwise denied. Mangano, J. P., Eiber, Kunzeman and Harwood, JJ., concur.